Citation Nr: 1740955	
Decision Date: 09/20/17    Archive Date: 10/02/17

DOCKET NO.  11-11 774	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs 
Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to a compensable rating for hemorrhoids.


REPRESENTATION

The Veteran is represented by:  The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Sean G. Pflugner, Counsel
INTRODUCTION

The Veteran served on active duty from July 1982 to July 2002.

These matters come before the Board of Veterans' Appeals (Board) on appeal from October 2009 and November 2012 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  These claims were before the Board in September 2016, at which time they were remanded for additional development.  After the issuance of a December 2016 supplemental statement of the case, the claims were remitted to the Board for further appellate review.

In May 2016, the Veteran testified at a hearing before the undersigned Veterans Law Judge.  A transcript of this hearing has been associated with the claims file.

The issue of entitlement to a compensable rating for hemorrhoids will be addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if any action is required.


FINDING OF FACT

The Veteran's current tinnitus is etiologically related to in-service noise exposure.


CONCLUSION OF LAW

Tinnitus was incurred in active duty service. 38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2014); 38 C.F.R. § 3.303 (2017).



REASONS AND BASES FOR FINDING AND CONCLUSION

The evidence of record demonstrates that the Veteran has a current diagnosis of tinnitus.  See Degmetich v. Brown, 104 F.3d 1328, 1333 (1997) (holding that the existence of a current disability is the cornerstone of a claim for VA disability compensation).

Given the Veteran's military occupational specialty of Engineman, his in-service exposure to hazardous noise is established by the evidence of record.  Further, based on this established in-service exposure to hazardous noise, the Board finds that there is a reasonable basis to conclude that the Veteran's assertions as to experiencing in-service, lay-observable symptoms are competent and credible.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994) (holding that a veteran's statements are competent evidence of what comes to him/her through his/her senses); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).

The Veteran has been provided a VA examination pursuant to his claim of entitlement to service connection for tinnitus in order to obtain an opinion as to the etiological relationship between his current tinnitus and his in-service exposure to hazardous noise.  

In the September 2016 remand, the Board determined that a March 2012 VA examination is inadequate because the examiner failed to consider the Veteran's competent and credible assertions as to experiencing in-service symptoms of tinnitus.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007).  Consequently, the Board remanded the Veteran's claim in order to obtain another etiological opinion.

In November 2016, the Veteran underwent a VA audiological examination, which resulted in another negative etiological opinion.  The examiner's underlying rationale is confusing, finding that the Veteran's report of in-service symptoms of tinnitus to be credible and, yet, renders an opinion adverse to the Veteran's claim.  Further, the examiner discusses the need for evidence of a "nexus" between the Veteran's in-service noise exposure and his current tinnitus; however, the purpose of the remand was to obtain an etiological opinion as to the possible nexus between the Veteran's tinnitus and his in-service noise exposure.  As such, the Board finds that the probative value of the November 2016 VA examiner's opinion is diminished.

The only other evidence of record that addresses the etiological relationship between the Veteran's tinnitus and his in-service noise exposure are his assertions, which, as determined above, have been deemed competent and credible as to experiencing in-service, lay-observable symptoms.  Balancing the Veteran's assertions against the VA examiner's opinion, the Board finds that the evidence is at least in equipoise and, therefore, applying the benefit-of-the-doubt doctrine, service connection for tinnitus is warranted.  Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Service connection for tinnitus is granted.


REMAND

In the September 2016 remand, the Board directed the AOJ to undertake efforts to obtain all of the Veteran's VA treatment records dating in and after 2002 that had not already been associated with the claims file.  Subsequently, the Board finds no documentation demonstrating that the AOJ undertook such efforts, and there was no determination by the AOJ that such records were either unavailable or did not exist.  As such, the Board finds that a remand is required.

Accordingly, the case is REMANDED for the following actions:

1.  The AOJ must undertake appropriate efforts to obtain any outstanding VA treatment records, dated in and since 2002, that have not already been associated with the claims file.  All such efforts must be documented and that documentation must be associated with the claims file.  If there are no additional records or the records are unavailable, the AOJ must make and document such a determination, and that documentation must be associated with the claims file.

2.  Once the above actions have been completed, and any other development as may be indicated by any response received as a consequence of the actions taken above, the claim on appeal must be re-adjudicated.  If any benefit remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After they have had an adequate opportunity to respond, the appeal must be returned to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
T. REYNOLDS
Veterans Law Judge, Board of Veterans' Appeals
 
Department of Veterans Affairs


